Case 1:21-cv-21644-KMW Document 1 Entered on FLSD Docket 04/29/2021 Page 1 of 6




                                 IJN ITED STATES DISTRICT COUR T
                                 SOUTH ERN DISTRICT OF FLORIDA

                                 CivilCase Num ber:


       Rafael A .Gom ez
     (W ritethefullnameoftheplaintifg                                        FILED BY                  D.C.

                                                                                  A?2 28 2221
                                                                                    ANGELA E.NOBLE
    M ichaelD ieppa in his ofticalcapacity as aM iam i-D ade                       GLERK U S & ST CT
    policeofficer
                                                                                  s.o.oF/l
                                                                                         .k.-MiAMi

      and the M iam i-Dade police
    D epartm ent




             COM PLAG T UNDER THE CIW L RIGHTSACT,42U.S.C.j1983

     1. Party lnform ation

     A . Plaintiff:RafaelA .Gom ez

           Address: 9876 sw 159 path M iam i,FL 33196

           lnmate/prison N o.:       bllq
                                     -




           YearofBirth: 1989          (Donotincludedayormonth,pursuanttoFed.R.Civ.P
           5.2)(W riteyourname,addressandprison/inmatenumber,ifapplicable)
     VS.

     B. D efendant: M ichealDieppa          Defendant: M iam i-DadePoliceD epartm ent

           OfficialPosition:M iami-DadePoliceM aior OfficialPosition:PoliceDepartment
           Place ofEm ploym ent:M iam i-Dade Police Departm ent
           Place ofEm ploym ent:9105N W 25 StDoral,FL 33l72
           (W ritethefullname ofeach defendant,ofticialposition and placeof employm ent.Attach a
           separatepageifyou needadditionalspaceforadditionaldefendants.)
Case 1:21-cv-21644-KMW Document 1 Entered on FLSD Docket 04/29/2021 Page 2 of 6




    H . Statem entofClaim

    Briefly describe the factsofyourcase. D escribe how each defendantisinvolved,nam esofother
    persons involved,and datesand places. Each claim should be stated in a separately num bered
    paragraph.Please use shortand plain statenvnts,w ith separately numbered paragraphs indicating
    why the reliefrequested should begranted. Do notidudelegalargumentsorcite casesorstatutes.
    Attach additionalpages,ifnecessary.


            See Attachm ent




     111. R eliefR equested
     Brietlystatewhatyouarerequestingfrom theCourt(whatdoyouwanttheCourttodo).Donot
     include legalargumentsorcite cases orstatutes.Attach additionalpages,ifnecessary.

                                      M oney Damages:$90,000.00
      Asa directand proxim ateresultofthe conductoftheD efendants,Plaintiffhas sustained severe

      physicalpain and severeem otionaldistressand anxiety;including butnotlim ited to depression,

       lossofsleep,lossofself-esteem ,a fearofthose in authority orpositionsofpower,fearoflaw

      enforcem ent,severe isolation from fam ily and friends,personalhum iliation gpd em barrgsqm çpy
                                                                                                    -




      Dueto physicalabuse and intim idation ofthe Defendants,Plaintiffexperiencesanxiety,

      sleeplessness,and hasexperienced severe dam ageto personal,professional,and fam ily

       relationships.Thesedamagesarepermanent.Plantiffseeks$90,000.00inm oney damagesand
                  praysforrelief
Case 1:21-cv-21644-KMW Document 1 Entered on FLSD Docket 04/29/2021 Page 3 of 6




     lV. Jury D em and

     Areyoudemandingajurytrial?         Yes      xx          No


                                   Signed this       27        day ofArpil,2021



                                   Signature ofPlaintiff

                         ldeclareunderpenaltyofperjurythatthefor oingistruceandcorrect.
                                                         r'*> '-''-
                                                         '
                                                                           ,         ..
                                                                                      ,.
                                                                                       A? , r              C> -.
                                   Executedon: u.
                                                , . ,,
                                                     jgyoee),y
                                                             . y u.                             ,,.,
                                                                                                       '

                                                                       r         .,..                      p   < .
                                                                      d.
                                                                       . 'p      .s'
                                                                                 . :       d'
                                                                                            .-.-.
                                                                                                -..''''kT
                                                                           #''
                                                     ,-
                                                     ,                 .
                                                                       z'
                                                                           ..
                                                                                        Sjgnature OfPlaintiff
                                                 .                     (.
Case 1:21-cv-21644-KMW Document 1 Entered on FLSD Docket 04/29/2021 Page 4 of 6




                  G om ez v.D ieppa,M iam i-D ade Police D ept.

                                 Statem entofFacts

       1.A llevents occurred w ithin M iam i-D ade County,Florida.

       2.On October27,2020

       3.D efendant,M ichaelD ieppa,w asoperating underthe authority of

          the M iam i-D ade Police D epartm ent.

       4.Plaintiffwasoperating in hiscapacity asajoumalist.
       5.D efendant,M ichaelD ieppa,conducted a traffic stop and pulled

          overPlaintiff.

       6.Plaintiffw asrecording traffic stop w ith hand-held cam era.

       7.Plaintiffw asrecording w ith body-w om cam era

       8.Plaintiffrecognized D efendant

       9.Plaintiffgreeted D efendantby nam e.

       10.D efendantim m ediately snatched hand-held cam era from Plaintiff.

     11. D efendantim m ediately dem anded Plaintiffstep outofvehicle.

     12. Plaintiffstepped outofthe vehicle.

     13. D efendantrem oved body-w orn from Plaintiff
Case 1:21-cv-21644-KMW Document 1 Entered on FLSD Docket 04/29/2021 Page 5 of 6




    14. Plaintiffnotified D efendantthathe w as acting in his capacity as a

       joum alist
     15. D efendantplaced Plaintiff scam erasin the back seatofthe police

        vehicle.

      16. D efendantproceeded to tellPlaintiffthathe w asgoing to call

        State A ttorney to puta w arranton Plaintiff

      17. D efendanttold Plaintiffitw as illegalto record police.

      18. D efendantproceeded to callPlaintiffa tT ake Journalist''and a

        tçprofessionalRabble-Rouser''

      19. Defendanttold Plaintiffto ilshutThe (Expletive DeletedjUp''
        three tim es.

      20. D efendantand otherunidentified officerconducted physicalpay-

        dow n body search

      21. D efendantordered Plaintiffback in his vehicle.

      22. D efendantdem anded to know w hy Plaintiffwasdriving in the area

      23. Plaintiffinform ed D efendanthe w as acting Joum alist

      24. D efendantagain notified Plaintiffthatitw asillegalto record

        police.
Case 1:21-cv-21644-KMW Document 1 Entered on FLSD Docket 04/29/2021 Page 6 of 6




     25. D efendanttold PlaintiffthatifPlaintiffposted video ofthis traffic

        stop on the Internet,D efendantw ould contactState Attorney and

        place a w arranton D efendant.

     26. DefendantdemandedproofPlaintiffwasoperating asajoum alist
     27. Plaintiffprovided Defendantw ith businesscard

     28. D efendantreturned hand-held cam era to Plaintiff

      29. D efendantreturned body-w orn cam era to Plaintiff

      30. Plaintiffw asordered to leave the area in hisvehicle.

      31. A1lofficersinvolved werewearing Plain-clothes(no uniform)
      32. A l1oftk ers w ere in unm arked vehicles

      33. D efendantarrested Plaintiffon February 28,2019

                                         End
